                                                               USDCSDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC#:. _ _ _ _~.....,..-

UNITED STATES OF AMERICA
                                                               DATE FILED: 3        lit / ~o_
                                                                    +P l:'.oposedt""1(;.~v.1
                  -v-                                               ORDER OF RESTITUTION

ORIS SANCHEZ OLIVO,
                                                                    19 Cr. 484       (KMW)


                        Defendant.

                                              -    -   -   X


             Upon the application of the United States of America, by

its attorney, GEOFFREY S. BERMAN, United States Attorney for the

Southern District of New York,              Elizabeth A.             Espinosa,       Assistant

United States Attorney,              of counsel;       the presentence report;                 and

the defendant's conviction in this case, it is hereby ORDERED that:

             1.         Amount of Restitution.             ORIS SANCHEZ OLIVO shall

pay restitution in the total amount of $60,039.44 to the victim of

the offense charged in the               Indictment,           19 Cr.     484    (KMW) .       The

name, address and specific amount owed to the victim shall be set

forth in a Schedule of Victims,              which shall be provided by the

Government    to        the   Court.     Upon advice           of   a   victim      change      of

address, the Clerk of the Court is authorized to send payments to

the new address without further order of this Court.

             2.         Terms of Restitution.              The defendant's           liability

for restitution shall continue unabated until either the defendant

hao p~~Q   tb~ full amount of restitution ordered herein, or every
victim has been paid the total amount of his or her loss from all

the restitution paid by the defendant.              No further payment shall

be required after the sum of the amounts actually paid by the

defendant has fully covered all the compensable injuries.                    Any

payment made by the defendant shall be divided among the victims

named in proportion to their compensable injuries.

              3.   Payment    Schedule.     The      defendant   shall       make

restitution to victims payable to the Clerk of Court, United States

District Court on the schedule entered in the Court's judgment.

              4.   Change of Address.      The defendant shall notify the

United States Attorney for this district within 30 days of any

change   of    mailing or    residence    address    that   occurs   while    any

portion of the restitution remains unpaid.

Dated: New York, New York
       J'!ebruar~ , 2020
       ~           ~,
                                   SO ORDERED:




                                   THE HONORABLE KIMBA M. WOOD
                                   UNITED STATES DISTRICT JUDGE
